ALTA MESA HOLDINGS, L.P.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

(As Effective August 1, 2013)

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS



 

 

 

 

Page

ARTICLE ONE ESTABLISHMENT, PURPOSE AND STATUS OF THE PLAN

1

1.1.

Establishment of Plan

1

1.2.

Purpose of Plan

1

1.3.

Status of Plan

1

ARTICLE TWO DEFINITIONS

1

2.1.

Account

1

2.2.

Active Participant

2

2.3.

Administrative Committee

2

2.4.

Advance Distribution Election

2

2.5.

Affiliated Entity

2

2.6.

Beneficiary

2

2.7.

Board

2

2.8.

Board Committee

2

2.9.

Bonus

2

2.10.

Capital Stock

3

2.11.

Cause

3

2.12.

Change of Control

3

2.13.

Code

5

2.14.

Company

5

2.15.

Compensation

5

2.16.

Continuing Director

5

2.17.

Deferral Agreement

5

2.18.

Deferred Compensation Ledger

5

2.19.

Designated Beneficiary

6

2.20.

Determination Date

6

2.21.

Dispute

6

2.22.

Elective Deferral Contribution

6

2.23.

Elective Employer Contribution

6

2.24.

Employee

6

2.25.

Employer

6

2.26.

Employer Account

6

2.27.

Employment

6

2.28.

ERISA

7

2.29.

Exchange Act

7

2.30.

Financial Emergency

7

2.31.

Fixed Determination Date

7

2.32.

Fund

7

2.33.

General Partner

7

2.34.

Insolvent

8

2.35.

Investment Experience

8

2.36.

Normal Retirement

8

2.37.

Participant

8

2.38.

Participant Account

8



1

--------------------------------------------------------------------------------

 

2.39.

Permitted Holder

8

2.40.

Person

8

2.41.

Plan

8

2.42.

Plan Year

8

2.43.

Separation from Service

8

2.44.

Specified Employee

9

2.45.

Subsidiary

9

2.46.

Total and Permanent Disability

9

2.47.

Trust

9

2.48.

Trust Agreement

9

2.49.

Trustee

9

2.50.

Valuation Date

9

2.51.

Year of Service

9

ARTICLE THREE ADMINISTRATION

10

3.1.

Composition of Administrative Committee

10

3.2.

Administration of Plan

10

3.3.

Action by Administrative Committee

10

3.4.

Delegation

11

3.5.

Reliance Upon Information

11

3.6.

Indemnity of Plan Administration Employees

11

3.7.

Plan Expenses

12

ARTICLE FOUR PARTICIPATION

12

4.1.

Eligibility of Employees

12

4.2.

Notification of Eligible Employees

12

4.3.

Compensation and Bonus Deferral Agreement

12

4.4.

Leave of Absence

14

4.5.

Elective Employer Contributions

14

4.6.

Vesting

14

4.7.

Application of Forfeitures

15

4.8.

Election of Manner of Payment

15

ARTICLE FIVE COMPENSATION DEFERRAL AND ACCOUNTS

16

5.1.

Deferral of Compensation and/or Bonus

16

5.2.

Allocation of Investment Experience to Accounts

16

5.3.

Investment of Accounts

16

5.4.

Participants’ Rights Under the Trust

18

5.5.

Determination of Account

18

ARTICLE SIX DISTRIBUTIONS

18

6.1.

Amount of Deferred Compensation Subject to Distribution

18

6.2.

Forms of Distribution

18

6.3.

Timing of Distributions

19

6.4.

Fixed Determination Date and Investment Experience

20

6.5.

Withdrawal due to Financial Emergency

21

6.6.

Trust and Payor of Deferred Compensation

21

6.7.

Reimbursement of Participant

22

6.8.

Facility of Payments

23

6.9.

Beneficiary Designations

23





2

--------------------------------------------------------------------------------

 

 

6.10.

Withholding of Taxes

24

ARTICLE SEVEN RIGHTS OF PARTICIPANTS

24

7.1.

Annual Statement to Participants

24

7.2.

Limitation of Rights

25

7.3.

Nonalienation of Benefits

25

7.4.

Claims Procedures

26

ARTICLE EIGHT MISCELLANEOUS

29

8.1.

Amendment or Termination of the Plan

29

8.2.

Powers of the Employer

30

8.3.

Successors

30

8.4.

Affiliated Entity

30

8.5.

Compliance with Code Section 409A

31

8.6.

Funding and Liability of Employer

31

8.7.

No Effect on Employment Relationship

31

8.8.

Notice

32

8.9.

No Guarantee of Tax Consequences

32

8.10.

Successors

32

8.11.

Waiver

32

8.12.

Severability

33

8.13.

Interpretive Matters

33

8.14.

Governing Law; Jurisdiction

33

8.15.

Waiver of Jury Trial

34

 

 

 

 

 

ALTA MESA HOLDINGS, L.P.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Effective August 1, 2013)

ARTICLE One

ESTABLISHMENT, PURPOSE AND STATUS OF THE PLAN

1.1.Establishment of Plan.  Alta Mesa Holdings, L.P., a Texas limited
partnership (the “Company”), hereby adopts an unfunded, nonqualified, deferred
compensation plan, which is named “Alta Mesa Holdings, L.P. Supplemental
Executive Retirement Plan”, effective as of August 1, 2013 (the “Plan”).

 

1.2.Purpose of Plan.  The Plan is maintained for the purpose of advancing the
interests of the Company by enhancing the Company’s ability to attract and
retain highly qualified executives.  The Company anticipates that accomplishment
of those objectives will be facilitated by providing Participants with a
mechanism through which they may provide for their retirement (or other deferred
compensation needs) by electing to defer a portion of their Compensation and/or
Bonuses.  In addition, the Company may make employer contributions to the Plan
on behalf of certain Participants.

 

1.3.Status of Plan.  The Plan is intended to be an unfunded plan that is
maintained primarily for the purpose of providing deferred compensation for a
“select group of management or highly compensated employees” within the meaning
of such phrase in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The Plan is
intended to be exempt from the participation and vesting, funding, and fiduciary
responsibility requirements of Title I of ERISA.  The Plan is also intended to
qualify for simplified reporting under U.S. Department of Labor Regulation
Section 2530.104-23, which provides for an alternative method of compliance for
plans described in such regulation.  The Plan is not intended to satisfy the
qualification requirements of Section 401(a) of the Internal Revenue Code of
1986, as amended (the “Code”).  The Plan is subject to the requirements of Code
Section 409A for nonqualified deferred compensation plans. The Plan is to be
construed in accordance with the requirements of Code Section 409A in order to
preclude taxation under Code Section 409A.

 

ARTICLE Two

DEFINITIONS

In addition to the terms defined in the text hereof, each term below shall have
the meaning assigned thereto for all purposes of the Plan unless the context
reasonably requires a broader, narrower or different meaning.

2.1.Account.  “Account” means, with respect to each Participant, the Account
reflecting his interest under the Plan under the Deferred Compensation Ledger,
as established and maintained pursuant to Article Five.  The Account shall be
comprised of two principal



3

--------------------------------------------------------------------------------

 

subaccounts, i.e., the “Participant Account” and the “Employer Account”.  The
Participant’s Elective Deferral Contributions, and Investment Experience
credited thereon, shall be posted to the Participant Account which shall be 100%
vested at all times.  Any Elective Employer Contributions, and Investment
Experience credited thereon, shall be posted to the Employer Account which may
be subject to a vesting schedule pursuant to Section 4.6.  The Administrative
Committee may establish other subaccounts for Participants under their Accounts
as it deems appropriate from time to time.

 

2.2.Active Participant.  “Active Participant” means a Participant who is
currently eligible under the terms of the Plan to authorize a Deferral Agreement
or to receive an allocation of Elective Employer Contributions to his
Account.  An Employee who was selected to be a Participant shall be considered
an Active Participant while he remains in Employment unless and until the
Administrative Committee determines that he no longer is eligible to be an
Active Participant pursuant to Section 4.1.  

 

2.3.Administrative Committee.  “Administrative Committee” means the committee
described in Article Three.

 

2.4.Advance Distribution Election.  “Advance Distribution Election” means a
separate written agreement entered into by and between the Employer and a
Participant which specifies (a) the Participant’s election as to the method that
the deferred amount is to be paid, i.e., lump sum or installment payments, and
(b) the Fixed Determination Date for payment.

 

2.5.Affiliated Entity.  “Affiliated Entity” means, with respect to the Company,
any Person, directly or indirectly controlling, controlled by, or under common
control with the Company.  For the purposes of this definition, the terms
“controlling, controlled by, or under common control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person,
as determined and designated in the discretion of either the Board, the Board
Committee or the Administrative Committee.

 

2.6.Beneficiary.  “Beneficiary” means the beneficiary or beneficiaries
designated by the Participant, on a form provided by the
Administrative Committee, or otherwise determined in accordance with
Section 6.9, to receive any amounts distributable under the Plan upon his death.

 

2.7.Board.  “Board” means the governing body of the General Partner of the
Company.

 

2.8.Board Committee.  “Board Committee” means the compensation committee of the
Board or any other committee appointed by the Board and consisting of one or
more members of the Board who have been selected by the Board to serve on such
Committee.  The Board shall have the authority to select and remove members of
the Board Committee in its discretion.  If no Board Committee has been
appointed, references herein to the Board Committee should refer to the Board.

 





4

--------------------------------------------------------------------------------

 

2.9.Bonus.  “Bonus” means any cash amount that is payable to the Participant as
a bonus awarded under a cash bonus program maintained by an Employer.

 

2.10.Capital Stock.    “Capital Stock” of any Person means any and all shares,
units, interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) the equity of such Person,
but excluding any debt securities convertible into, or exchangeable for, such
equity.

 

2.11.Cause.  “Cause” means any of the following:  (a) the Employee’s conviction
by a court of competent jurisdiction as to which no further appeal can be taken
of a crime involving moral turpitude or a felony or entering the plea of nolo
contendere to such crime by the Employee; (b) the commission by the Employee of
a material and demonstrable act of fraud, or a material and demonstrable
misappropriation of funds or property, of or upon the Company or any Affiliated
Entity; (c) the knowing engagement by the Employee, without the written approval
of the Board or the Board Committee, in any material activity which directly
competes with the business of the Company or any Affiliated Entity, or which
would directly result in a material injury to the business or reputation of the
Company or any Affiliated Entity; or (d) the willful, material and repeated
nonperformance of Employee’s duties to the Company or an Affiliated Entity
(other than by reason of Employee’s illness or incapacity), but only under
clauses (c), or (d) above, after notice from the Board or the Board Committee of
such material breach or nonperformance (which notice specifically identifies the
manner and sets forth specific facts, circumstances and examples of which the
Board or the Board Committee believes that Employee has not substantially
performed his duties) and Employee’s continued willful failure to cure such
breach or nonperformance within the time period set by the Board or the Board
Committee, but in no event more than sixty (60) calendar days after his receipt
of such notice.  Moreover, for purposes of clause (d), no act or failure to act
on Employee’s part shall be deemed “willful” unless it is done or omitted by
Employee without his reasonable belief that such action or omission was in the
best interest of the Company or an Affiliated Entity (assuming disclosure of the
pertinent facts, any action or omission by Employee after consultation with, and
in accordance with the advice of, legal counsel for the Company or any
Affiliated Entity shall be deemed to have been taken in good faith and to not be
willful for purposes of this Plan).

 

2.12.Change of Control. 

a)“Change of Control” means the occurrence of any one or more of the following
events:

(1)Any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (herein, a “Person” for purposes of this
definition), or more than one Person acting as a group (within the meaning of
Code Section 409A), other than a Permitted Holder, acquires beneficial ownership
(within the meaning of Rule 13d-3 and Rule 13d-5 promulgated under the Exchange
Act) of more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the General Partner (or, following the
conversion of the Company into another form as described below, more than 50% of
the combined voting power of the then outstanding voting securities of the
successor entity to the Company) (the “Outstanding Voting Securities”); or



5

--------------------------------------------------------------------------------

 

(2)The withdrawal, removal or resignation of the General Partner; or

(3)The first day on which a majority of the members of the Board are not
Continuing Directors; or

(4)The sale, lease, transfer, conveyance or other disposition (other than by way
of reorganization, merger, consolidation or similar business combination), in
one transaction or a series of related transactions, of all or substantially all
of the assets of the Company and its Subsidiaries, taken as a whole, to any
Person, other than to the Company or a Permitted Holder; or

(5)The acquisition of the Company by another Person pursuant to a
reorganization, merger, consolidation or similar business combination (a
“Merger”), unless immediately following such Merger the holders of the
outstanding partnership interests in the Company immediately prior to such
Merger continue to beneficially own in the aggregate  more than fifty percent
(50%) of the Capital Stock of the entity surviving such Merger (or its parent
company); or

(6)The adoption by the members of the General Partner or the partners of the
Company (or, following the conversion of the Company into another form as
described in the following paragraph, the holders of the converted entity’s
Capital Stock) of a plan or proposal for the liquidation or dissolution of the
Company.

Notwithstanding any other provision of the Plan to the contrary, there shall not
be a Change of Control if there is (i) a conversion (whether by merger,
statutory conversion or otherwise) of the Company from a limited partnership to
a limited liability company or corporation, or an exchange of all of the
outstanding partnership interests in the Company for Capital Stock in a
corporation or a limited liability company, so long as following such conversion
or exchange the Persons who were the beneficial owners of the outstanding
partnership interests in the Company immediately prior to such transactions
continue to beneficially own in the aggregate sufficient Capital Stock of such
successor entity to elect a majority of its directors, managers, trustees or
other persons serving in a similar capacity for such successor entity, (ii) a
firm commitment underwritten initial public offering by the Company or any
successor entity following a conversion or exchange described in clause (i)
above, pursuant to a registration statement under the Securities Act of 1933, as
amended, or (iii) a transfer to a “related person” (within the meaning of Code
Section 409A).

b)Notwithstanding the foregoing provisions of this Section 2.12, and only to the
extent that any payment or acceleration of payment of the Participant’s Account
balance is subject to taxation under Code Section 409A for nonqualified deferred
compensation, the term Change of Control shall be construed in accordance with
the meaning of the term “change in control event” as set forth in Code Section
409A in order



6

--------------------------------------------------------------------------------

 

to preclude taxation under Section 409A if such terms are inconsistent, but only
to the minimum extent necessary to comply with Section 409A, as determined by
the Administrative Committee, the Board, or the Board Committee.

2.13.Code.  “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority issued thereunder by the appropriate
governmental authority.

 

2.14.Company.  “Company” means Alta Mesa Holdings, L.P., a Texas limited
partnership, or any successor in interest thereto.

 

2.15.Compensation.  “Compensation” means the salary and other cash remuneration
that is payable by the Employer to the Employee for compensatory services
rendered, including earned commissions but excluding any Bonuses and
reimbursements of business and other expenses.

 

2.16.Continuing Director.  “Continuing Director” means, as of any date of
determination, any member of the Board who (a) was a member of the Board on the
Effective Date or (b) was nominated for election or elected to the Board with
the approval of a majority of the Continuing Directors who were members of the
Board at the time of such nomination or election.

 

2.17.Deferral Agreement.  “Deferral Agreement” means a separate written
agreement entered into by and between the Employer and an Active Participant in
accordance with Article Four for a Plan Year, which agreement describes the
terms and conditions of such Active Participant’s deferral of Compensation
and/or Bonus hereunder for such Plan Year.  The Deferral Agreement shall be
executed and dated by the Active Participant and shall specify the amount of
Compensation and/or Bonus related to services to be performed during the Plan
Year (or applicable portion thereof, in the case of a newly-eligible
Participant), by percentage or dollar amount, to be deferred as an Elective
Deferral Contribution.

 

2.18.Deferred Compensation Ledger.  “Deferred Compensation Ledger” means the
appropriate accounting records maintained by the Administrative Committee (or
its delegate) which set forth the name of each Participant and his Account
transactions reflecting (a) the amount of Compensation and Bonus deferred
pursuant to Article Four, (b) the amount of Elective Employer Contributions made
on behalf of the Participant pursuant to Article Four, (c) the amount of
Investment Experience credited or charged to the Participant’s Account pursuant
to Article Five, and (d) the amount of any distributions or withdrawals pursuant
to Article Six.  The Deferred Compensation Ledger shall be utilized solely as a
device for the measurement and determination of the contingent amounts to be
paid to Participants under the Plan.  The Deferred Compensation Ledger shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account of whatever kind for Code or ERISA purposes and, moreover, contingent
amounts credited thereto shall not be considered “plan assets” for ERISA
purposes.  In addition, no economic benefit or constructive receipt of income
shall be provided to any Participant for purposes of the Code unless and until
cash payments under the Plan are actually made to the Participant.  The Deferred
Compensation Ledger merely provides a record of the bookkeeping entries relating
to the contingent benefits that the Employer intends to



7

--------------------------------------------------------------------------------

 

provide to Participants and thus reflects a mere unsecured promise to pay such
amounts in the future.

 

2.19.Designated Beneficiary.  “Designated Beneficiary” means Person or Persons
designated under Section 6.9.  

 

2.20.Determination Date.  “Determination Date” means, with respect to a
Participant, the earlier of (a) the date of his Separation from Service or (b)
the Fixed Determination Date as elected by the Participant in his Advance
Distribution Election Form pursuant to Section 4.3.

 

2.21.Dispute.  “Dispute” means any dispute, disagreement, claim or controversy
arising in connection with, or relating to, the Plan.

 

2.22.Elective Deferral Contribution.  “Elective Deferral Contribution” means any
amount of a Participant’s Compensation and/or Bonus which he elects to defer
under the Plan and to have such deferred amount credited to his Participant
Account.

 

2.23.Elective Employer Contribution.  “Elective Employer Contribution” means a
contribution that is made by the Employer and allocated to a Participant’s
Employer Account pursuant to Section 4.5.  

 

2.24.Employee.  “Employee” means an employee who is a member of a select group
of management or highly compensated employees of an Employer, as determined by
the Board in accordance with the authoritative guidance under ERISA.

 

2.25.Employer.  “Employer” means the Company or any Affiliated Entity that
employs an Employee.

 

2.26.Employer Account.  “Employer Account” means the subaccount established
under an Account, as described in Section 2.1. 

 

2.27.Employment.  “Employment” means employment with an Employer.  In this
regard, except as may be determined by the Administrative Committee in
accordance with Code Section 409A, neither the transfer of a Participant from
employment by an Employer to employment by an Affiliated Entity, nor the
transfer of a Participant from employment by an Affiliated Entity to employment
by an Employer, shall be deemed to be a Separation from Service by the
Participant.  Moreover, except as may be determined by the Administrative
Committee in accordance with the rules under Code Section 409A, a Participant
shall not be deemed to have incurred a Separation from Service because of his
authorized temporary absence from active employment on account of illness or
vacation, or during another temporary leave of absence authorized by the
Employer.

 

The Employment of a Participant shall not be deemed to have been terminated
because of any leave of absence for any period that is required by the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (“USERRA”)
(if the Participant returns to active Employment within the period required by
USERRA after termination of military leave),



8

--------------------------------------------------------------------------------

 

or during any period required to be treated as a leave of absence under any
applicable statute (such as the Family and Medical Leave Act of 1993, as
amended), Employer personnel policy, or employment agreement between the
Participant and the Employer.

2.28.ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority.

 

2.29.Exchange Act.  “Exchange Act” means the federal Securities Exchange Act of
1934, as amended.

 

2.30.Financial Emergency.  “Financial Emergency” means an unforeseeable
emergency and severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or of a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B))
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstance arising as a result of
events beyond the control of the Participant.  The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but a Financial Emergency shall not be deemed to exist to the extent that such
hardship is or may be relieved:

 

a)through reimbursement or compensation by insurance or otherwise;

b)by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or

c)by cessation of Elective Deferral Contributions under the Plan or elective
deferrals contributions made by the Participant under any 401(k) plan or other
deferred compensation plan maintained by the Employer.

By way of example, the need to send a Participant’s child to college or the
desire to purchase or improve a home is not considered a Financial Emergency.

2.31.Fixed Determination Date.  “Fixed Determination Date” means a designated
date selected by the Participant in accordance with Section 6.4 that is the last
day of a calendar quarter, but not earlier than the start of the second Plan
Year following the Plan Year for which the contribution was deferred under the
Plan.  A Participant may elect, in his discretion, a Fixed Determination Date
for all Elective Deferral Contributions and Elective Employer Contributions made
to his Account with respect to a single Plan Year, on a Plan Year by Plan Year
basis, plus all Investment Experience that is allocated to such contributions.

 

2.32.Fund.  “Fund” means each investment fund designated from time to time for
the deemed investment of Accounts pursuant to Article Five.

 

2.33.General Partner.  “General Partner” means the general partner of the
Company, or its successor in interest.

 





9

--------------------------------------------------------------------------------

 

2.34.Insolvent.  “Insolvent” means either (a) the Employer is unable to pay its
debts as they become due, or (b) the Employer is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.

 

2.35.Investment Experience.  “Investment Experience” means the hypothetical
amounts credited (as income or appreciation on any hypothetical investments) or
charged (as losses or depreciation on any such hypothetical investments) to the
Participant’s Account balance.

 

2.36.Normal Retirement.  “Normal Retirement” means the termination of a
Participant’s Employment on or after the date that the Participant attains the
age of 65 for any reason other than due to (a) his death or Total and Permanent
Disability or (b) his termination of Employment for Cause. 

 

2.37.Participant.  “Participant” means an Employee who has been selected
pursuant to Section 4.1 to participate in the Plan.  An Employee or former
Employee (or a Beneficiary thereof in the event of death) who still has an
Account balance shall be deemed a Participant hereunder regardless of whether he
is then an Active Participant.

 

2.38.Participant Account.  “Participant Account” means the subaccount
established under an Account, as described in Section 2.1.

 

2.39.Permitted Holder.    “Permitted Holder” means any of the following: (a) (i)
Mike Ellis, Mickey Ellis and their children, estates, heirs or lineal
descendants, (ii) any trust having as its sole beneficiaries one or more of the
persons listed in clause (a)(i) above, (iii) any Person a majority of the then
outstanding voting securities of which is owned or controlled by one or more of
the Persons referred to in clauses (a)(i) or (a)(ii) of this definition;
(b) Denham Capital Management LP and any of its affiliates (other than any
operating company in which it has a portfolio investment); and (c) any group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
which any of the forgoing are members.

 

2.40.Person.  Person means any individual, firm, corporation, partnership,
company, joint venture, association, joint-stock company, limited liability
company, trust, unincorporated organization, or other entity.

 

2.41.Plan.  “Plan” means the Alta Mesa Holdings, L.P. Supplemental Executive
Retirement Plan, as set forth herein and as it may be amended from time to
time. 

 

2.42.Plan Year.  “Plan Year” means the calendar year commencing on January 1 and
ending on December 31; provided, however, the first Plan Year shall be a short
year commencing on August 1, 2013, and ending on December 31, 2013.

 

2.43.Separation from Service.  “Separation from Service” means the Participant’s
termination from Employment with the Company and all Affiliated Entities, and
shall be construed to have the same meaning of such term as set forth in Code
Section 409A, as determined by the Administrative Committee for each
Participant.





10

--------------------------------------------------------------------------------

 

 

2.44.Specified Employee.  “Specified Employee” means an Employee or former
Employee, but only to the extent that the stock of the Company or other Employer
is publicly traded on an established securities market (or as otherwise
prescribed by Code Section 409A), and who satisfies the definition of “specified
employee” as set forth in Code Section 409A(a)(2)(B)(i), as determined by the
Administrative Committee.

 

2.45.Subsidiary.  “Subsidiary” means any subsidiary of the Company as defined
under Code Section 424(f).

 

2.46.Total and Permanent Disability.  “Total and Permanent Disability” means the
Participant is (a) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b), by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.  Any determination of Total and
Permanent Disability shall be made by the Administrative Committee in accordance
with the requirements of Code Section 409A.

 

2.47.Trust.  “Trust” means a grantor trust, as described in Code
Sections 671-677, of the type commonly referred to as a “rabbi trust” which has
been created under the Trust Agreement and pursuant to which the Employer may
place assets to “informally fund” benefits that are payable under the
Plan.  Regardless of whether a Trust is used, the Plan is “unfunded” for
purposes of ERISA and the Code.  There is no requirement to establish a Trust to
hold assets under the Plan.

 

2.48.Trust Agreement.  “Trust Agreement” means the trust agreement, which
embodies the terms and conditions of the Trust, but only if the Company should
elect to create the Trust in order to informally fund benefits payable under the
Plan.

 

2.49.Trustee.  “Trustee” means the duly appointed and acting trustee of the
Trust, and any successor thereto.

 

2.50.Valuation Date.  “Valuation Date” means the last day of each calendar
quarter and any other interim date, as determined by the Administrative
Committee, for the valuation of an Account.

 

2.51.Year of Service.  “Year of Service” means a complete twelve (12) month
period commencing on the date the Participant was first employed, or reemployed,
in Employment, and ending on each annual anniversary of such date if the
Participant was continuously in Employment during such entire one-year period,
as determined by the Administrative Committee.



11

--------------------------------------------------------------------------------

 

ARTICLE Three

ADMINISTRATION

3.1.Composition of Administrative Committee.  The Administrative Committee shall
be comprised of such officers or other employees of an Employer as chosen by the
Board to constitute the Administrative Committee.  Each member of the
Administrative Committee shall serve at the pleasure of the Board, and the Board
may remove or replace a member of the Administrative Committee pursuant to
procedures established by the Board.

 

A member of the Administrative Committee may also be a Participant.  A member of
the Administrative Committee who is also a Participant shall not vote or
otherwise act on any matter relating directly to himself under the Plan, such as
his individual eligibility or benefits and, in any such instance, he shall
recuse himself from any deliberation and vote on such matter.

The members of the Administrative Committee shall not receive any special
compensation for serving in their capacities as members of the Administrative
Committee but shall be reimbursed by the Company for any reasonable expenses
incurred in connection therewith.  No bond or other security need be required of
the Administrative Committee or any member thereof.

3.2.Administration of Plan.  The Administrative Committee shall operate,
administer, interpret, construe and construct the Plan, including correcting any
defect, supplying any omission or reconciling any inconsistency.  The
Administrative Committee shall have all powers necessary or appropriate to
implement and administer the terms and provisions of the Plan, including the
power to make findings of fact.  The determination of the Administrative
Committee as to the proper interpretation, construction, or application of any
term or provision of the Plan shall be final, binding, and conclusive with
respect to all interested persons.

 

The Trustee, if any, may take investment directions from the Administrative
Committee, in which case the Administrative Committee shall implement the
provisions of Section 5.3 regarding investment of Account balances.  The
Administrative Committee shall have the authority to select any fund or other
prudent investment vehicles that are available for hypothetical investment by
Participants of their Account balances in assets held by the
Trust.  Furthermore, the Administrative Committee shall direct the Trustee in
matters relating to the distribution to Participants of amounts credited to
their Accounts in accordance with the terms of the Plan.

3.3.Action by Administrative Committee.  A majority of the members of the
Administrative Committee shall constitute a quorum for the transaction of
business, and the vote of a majority of those members present at any meeting at
which a quorum is present shall decide any question brought before the meeting
and shall be the act of the Administrative Committee.  In addition, the
Administrative Committee may take any other action otherwise proper under the
Plan by an affirmative vote, taken without a meeting, of a majority of its
members.

 





12

--------------------------------------------------------------------------------

 

3.4.Delegation.  The Administrative Committee may, in its discretion, delegate
one or more of its duties to its designated agents or to employees of an
Employer, but may not delegate its authority to make the determinations
specified in the first paragraph of Section 3.2.

 

3.5.Reliance Upon Information.  No member of the Administrative Committee shall
be liable for any decision, action, omission, or mistake in judgment, provided
that he acted in good faith in connection with the administration of the
Plan.  Without limiting the generality of the foregoing, any decision or action
taken by the Administrative Committee in reasonable reliance upon any
information supplied to it by the Board, any Participant or Employee, the
Employer’s legal counsel, or the Employer’s independent accountants, shall be
deemed to have been taken in good faith.

 

The Administrative Committee may consult with legal counsel, who may be counsel
for the Employer or other counsel, with respect to its obligations or duties
hereunder, or with respect to any action, proceeding or question at law, and
shall not be liable with respect to any action taken or omitted, in good faith,
pursuant to the advice of such counsel.

3.6.Indemnity of Plan Administration Employees.  To the full extent permitted by
law, the Company and its Affiliated Entities shall, jointly and severally,
defend, indemnify and hold harmless each past, present and future member of the
Administrative Committee and each other employee who acts in the capacity of an
agent, delegate or representative of the Administrative Committee under the Plan
(hereafter, all such indemnified persons shall be jointly and severally referred
to as “Plan Administration Employee”) from and against, and each Plan
Administration Employee shall be entitled without further act on his part to
indemnity from the Employer for, any and all losses, claims, damages, judgments,
settlements, liabilities, expenses and costs (and all actions in respect thereof
and any legal or other costs and expenses in giving testimony or furnishing
documents in response to a subpoena or otherwise), including the cost of
investigating, preparing or defending any pending, threatened or anticipated
action, claim, suit or other proceeding, whether or not in connection with
litigation in which the Plan Administration Employee is a party (collectively,
the “Losses”), as and when incurred, directly or indirectly, relating to, based
upon, arising out of, or resulting from his being or having been a Plan
Administration Employee; provided, however, that such indemnity shall not
include any Losses incurred by such Plan Administration Employee (a) with
respect to any matters as to which he is finally adjudged in any such action,
suit or other proceeding to have been guilty of, or responsible for, gross
negligence, or intentional misconduct in the performance of his duties as a Plan
Administration Employee, or (b) with respect to any matter to the extent that a
settlement thereof is effected in an amount in excess of the amount approved by
the Company (which approval shall not be unreasonably withheld).  The foregoing
right of indemnification shall be in addition to any liability that the Employer
may otherwise have to the Plan Administration Employee.

 

The Plan Administration Employee shall have the right to retain counsel of his
own choice to represent him provided that such counsel is acceptable to the
Company, which acceptance shall not be unreasonably withheld.  The Company shall
pay the fees and expenses of such counsel, and such counsel shall, to the full
extent consistent with its professional responsibilities, cooperate with the
Company and any counsel designated by it.  The Company and the Affiliated
Entities shall be liable for any settlement of any claim against a Plan



13

--------------------------------------------------------------------------------

 

Administration Employee made with the written consent of the Company, which
consent shall not be unreasonably withheld.

The foregoing right of indemnification shall inure to the benefit of the
successors and assigns, and the heirs, executors, administrators and personal
representatives of each Plan Administration Employee, and shall be in addition
to all other indemnification and other rights to which the Plan Administration
Employee may be entitled, as a matter of law, contract, or otherwise.

3.7.Plan Expenses.  All the expenses of administering the Plan shall be borne by
the Company.

 

ARTICLE Four

PARTICIPATION

4.1.Eligibility of Employees.  The Board and Board Committee shall have the
authority and discretion to designate, at any time, those Employees who are
eligible to participate in the Plan as Active Participants.  However, only
Employees who are members of “a select group of management or highly compensated
employees”, within the meaning of such phrase for purposes of ERISA, shall be
eligible for selection by the Board.  The Board or Board Committee shall have no
obligation to select any Employee to participate in the Plan for any Plan Year.

 

The Board and Board Committee shall also have the authority and discretion to
deem any Employee as no longer an Active Participant who is eligible to make
Elective Deferral Contributions or receive an allocation of an Elective Employer
Contribution pursuant to Section 4.5, effective as of a designated date. Any
Participant whose Employment is terminated, for whatever reason, shall not be an
Active Participant effective as of his Separation from Service date.  A person
who is no longer an Active Participant shall still be considered a Participant
for other purposes hereunder until he has received a total distribution of his
Account balance.

4.2.Notification of Eligible Employees.  Prior to the beginning of each Plan
Year, the Administrative Committee shall notify the selected Employees, if any,
who are eligible to make Elective Deferral Contributions under the Plan for the
next Plan Year.  The Board shall also have the right to designate Employees as
Active Participants at any time during a Plan Year.  However, any Employee
notified after June 30th of a Plan Year will not be eligible to participate
until the next Plan Year.

 

An Employee (or in the event of his death, his Beneficiary) shall be a
Participant hereunder as long as he has any balance credited to his
Account.  Only Employees who are designated as Active Participants for a Plan
Year may be eligible to authorize Elective Deferral Contributions or have
Elective Employer Contributions made on their behalf.

4.3.Compensation and Bonus Deferral Agreement. 

 

(a)Initial Deferral Elections.  After an Employee has been notified by the
Administrative Committee that he is eligible to participate in the Plan for the
relevant 



14

--------------------------------------------------------------------------------

 

Plan Year as an Active Participant, he must, in order to defer Compensation
and/or Bonus with respect to services to be performed during such Plan Year,
notify the Administrative Committee (or its delegate) of his Elective Deferral
Contribution election by completing and executing a Deferral Agreement prior to
the end of the Plan Year that precedes the Plan Year to which such Deferral
Agreement relates, subject to the special rule below for new Employees.

If, after the commencement of a Plan Year, an Employee enters Employment, the
newly eligible Active Participant, in order to defer Compensation and/or Bonus
hereunder for the remainder of the Plan Year, must complete and execute a
Deferral Agreement and return it to the Administrative Committee (or its
delegate) within thirty (30) days from the effective date on which the Employee
first became an Employee.  Such Deferral Agreement, if received and accepted by
the Administrative Committee (or its delegate) within such 30-day period, shall
only apply to defer Compensation and/or Bonus for services to be performed by
the Active Participant for the remainder of the Plan Year; provided, however,
such services must be performed subsequent to approval of such Deferral
Agreement by the Administrative Committee (or its delegate).

If the Administrative Committee (or its delegate) does not timely receive a
completed and signed Deferral Agreement, the Participant shall be deemed to have
elected not to make any Elective Deferral Contribution election for that Plan
Year.

A Participant may elect to defer up to ninety percent (90%) of his Compensation,
and up to one hundred percent (100%) of his Bonus, for services performed during
the Plan Year while an Active Participant (or, if applicable, for services
performed during the portion of the Plan Year following his initial deferral
election), provided that such Compensation or Bonus is unearned (as determined
under Code Section 409A) at the time that the deferral election is made. 

Notwithstanding the above and subject to Code Section 409A, a Participant’s
election to defer all or any portion of his unearned Bonus that may be awarded
with respect to the Plan Year must be made before July 1st of that Plan
Year.  Any otherwise valid Deferral Agreement received after July 1st of the
Plan Year shall be disregarded with respect to any Bonus deferral election.

(b)Timing of Deferrals.  The amount of Compensation elected to be deferred
pursuant to a Deferral Agreement shall be withheld on a pro rata basis from the
Active Participant’s regular payments of Compensation for each pay period during
the Plan Year or portion thereof during which such Deferral Agreement is in
effect, unless otherwise designated by the Active Participant in his Deferral
Agreement.  In the event that a Trust is maintained, Compensation and Bonus
deferrals shall promptly be delivered to the Trustee by the Employer.

Regardless of any services performed during a Plan Year on behalf of the Company
or an Affiliated Entity, no Participant will accrue any earned and vested right
to receive any Bonus unless and until it is actually awarded and paid to him by
the Employer.  The dollar amount or percentage of a Bonus elected to be deferred
under this



15

--------------------------------------------------------------------------------

 

Section 4.3 shall be (1) deferred in one lump sum and (2) deemed to have been
deferred on the date that the deferred portion of the Bonus would otherwise have
been paid to the Active Participant in the absence of his deferral election. 
Any Bonus deferral election made hereunder shall be void and ineffective to the
extent that no Bonus is awarded to the Active Participant with respect to
services performed by the Active Participant during the Plan Year for which the
Bonus deferral election is in effect.

To the extent required under tax law or regulation, the elective deferral amount
of any Compensation or Bonus hereunder may be reduced by the
Administrative Committee (or its delegate) in order to provide taxable,
non-deferred wages sufficient to cover any required tax or other withholding
obligation.

4.4.Leave of Absence.  If an Active Participant is authorized by his Employer
for any reason to take a paid leave of absence, the Participant shall continue
to be considered in Employment and his Elective Deferral Contributions shall
continue to be withheld during such paid leave of absence.  If an Active
Participant is authorized by his Employer for any reason to take an unpaid leave
of absence, the Participant shall continue to be considered in Employment and
the Participant shall be excused from making Elective Deferral Contributions
from his Compensation until the Participant returns to a paid Employment
status.  Upon his return from the unpaid leave, Elective Deferral Contributions
shall resume for the remaining portion of the Plan Year in which the expiration
or return occurs, based on the Participant’s Deferral Agreement, if any, as in
effect for that Plan Year, i.e., the same percentage or dollar amount that was
being withheld prior to the unpaid leave of absence shall resume after return to
active service, but no make-up contributions shall be made for the unpaid leave
period.  A leave of absence shall not affect any previously elected Bonus
deferral.  Nothing in this Section 4.4 shall be construed to affect the
determination of whether a Participant has incurred a Separation from Service.

 

4.5.Elective Employer Contributions.  The Board or the Board Committee, at any
time and from time to time, may authorize the Company to make an Elective
Employer Contribution on behalf of Participants, either individually or as a
designated group, in such amount as the Board or the Board Committee, as
applicable, determines in its discretion.  An Elective Employer Contribution
shall be made and allocated to the Account of the designated Participant,
subject to such written terms and conditions, including vesting, as the Board or
the Board Committee, as applicable, may deem appropriate, in its discretion, for
the particular Participant, as determined on a case-by-case basis.  The Board or
the Board Committee, as applicable, shall have no obligation (a) to authorize
any Elective Employer Contribution or (b) if any Elective Employer Contribution
is authorized, to treat Participants consistently with respect to the terms and
conditions of such Elective Employer Contribution.

 

No Participant shall accrue any right to receive an Elective Employer
Contribution unless and until it is actually made and credited to his
Account.  Moreover, no Participant shall have any right to receive any portion
of any Elective Employer Contribution as additional Compensation or Bonus for
that year outside the Plan.

4.6.Vesting.  All Participants’ Elective Deferral Contributions, and all
Investment Experience credited thereon, shall always be 100% vested.





16

--------------------------------------------------------------------------------

 

 

Any Elective Employer Contribution (and Investment Experience credited thereon)
shall be subject to such vesting schedule, if any, that is prescribed by the
Board or the Board Committee, in its discretion, pursuant to Section 4.5.  In
the event that no vesting schedule is prescribed, the following vesting schedule
shall be used based on the Participant’s Years of Service:

Years of Service

Vested Percentage

Less than 1

0%

1 to 2

33⅓%

2 to 3

66⅔%

3 or more

100%

 

Notwithstanding any vesting schedule prescribed by the Board or the Board
Committee, as applicable, unless otherwise expressly provided by the Board or
the Board Committee when authorizing an Elective Employer Contribution on behalf
of the Participant, if (a) the Participant has a Separation from Service within
one (1) year following the date of a Change of Control for any reason except for
Cause, or (b) a Participant has a Separation from Service due to his death or
Total and Permanent Disability at any time, the Participant’s entire Account
balance shall automatically and immediately become 100% vested.  This 100%
vesting trigger will occur on the Participant’s Separation from Service date,
and any contributions or Investment Experience thereafter allocated to his
Account shall likewise be fully vested. 

Any applicable vesting schedule for any Elective Employer Contribution must be
communicated in a separate written document provided to the Participant at the
time the Elective Employer Contribution is made.  Such document shall be
incorporated into the Plan to reflect the vesting schedule being applied to the
Elective Employer Contribution at the time it is credited to the Participant’s
Account.  After the Elective Employer Contribution is made, the vesting schedule
cannot be changed by the Board or the Board Committee, except to the extent
permitted without incurring taxation under Code Section 409A. 

4.7.Application of Forfeitures.  Any forfeiture of Elective Employer
Contributions pursuant to Section 4.6 shall be applied as determined by the
Company in its discretion.

 

4.8.Election of Manner of Payment.  At the time the Participant elects an amount
to be deferred for the Plan Year under Section 4.3, he shall also elect (on his
Advance Distribution Election form) the manner in which the portion of his
Account reflecting any Elective Deferral Contributions and any Elective Deferral
Contributions for that particular Plan Year, and any allocable Investment
Experience allocated to such portion, shall be distributed.  The Participant
shall thus elect on his Advance Distribution Form to have one of the following
forms of distribution apply as of his Determination Date:

 

(a)Fixed Determination Date.  A Participant may elect to have one of the
following forms of distribution apply in the event that distribution of his
Account is triggered by the occurrence of a Fixed Determination Date:



17

--------------------------------------------------------------------------------

 

1.lump sum payment; or

2.two (2) to five (5) annual installments, with the actual number of annual
installments to be elected by the Participant on his Advance Distribution Form.

(b)Separation from Service.  A Participant may elect to have one of the
following forms of distribution apply in the event that distribution of his
Account is triggered by the occurrence of his Separation from Service:

1.lump sum payment;

2.two (2) to five (5) annual installments, with the actual number of annual
installments to be elected by the Participant on his Advance Distribution Form;
or

3.ten (10) annual installments.

All distributions shall be made in accordance with Article Six.  A Participant’s
Election pursuant to  this Section 4.8 may be changed only in accordance with
Section 6.3(c).  For purposes of Code Section 409A, each annual installment
payment under the Plan will be considered a separate payment.

ARTICLE Five

COMPENSATION DEFERRAL AND ACCOUNTS

5.1.Deferral of Compensation and/or Bonus.  If an Active Participant has elected
to make an Elective Deferral Contribution for a Plan Year, the deferred amounts
shall not be paid when they otherwise would have been paid in the absence of
such election.  A bookkeeping entry to reflect the deferred amounts shall be
credited by the Administrative Committee to his Participant Account.  With
respect to Elective Deferral Contributions and any Elective Employer
Contributions for a Plan Year, each deferred amount shall be credited to his
Account as of the date it otherwise would have been paid to the Active
Participant and shall reflect a mere unsecured promise by the Employer to pay
such amount in the future.

 

5.2.Allocation of Investment Experience to Accounts.  As of each Valuation Date,
the Administrative Committee (or its delegate) shall determine the Investment
Experience for the applicable accounting period and, as soon as practicable
after such period, shall post and credit the amount of Investment Experience to
each Participant’s Account effective as of the end of such period.  Each Account
for which there was a positive balance at any time during the applicable
valuation period shall be entitled to an allocation and crediting of Investment
Experience for that valuation period regardless of whether the Participant is
still an Active Participant.

 

5.3.Investment of Accounts.  The Administrative Committee (or its delegate)
shall direct the investment of all amounts credited to each Participant’s
Account (or any subaccount thereunder) in any one or a combination of Funds
which have been designated by the



18

--------------------------------------------------------------------------------

 

Administrative Committee as available for hypothetical investments under the
Plan.  The Investment Experience that is charged or credited to each
Participant’s Account shall be based upon the Investment Experience of the
investments in which the Account balance is hypothetically invested. 

 

The Investment Experience posted to each Participant’s Account shall be based
solely on the Investment Experience of the Fund (or other hypothetical
investment authorized by the Administrative Committee or Trustee, as
applicable), in which the Account balance is deemed to be invested.  Investment
Experience shall be allocated and credited to the Participant’s Account as
directed by the Administrative Committee (or its delegate).

Subject to such limitations as may from time to time be required by law, imposed
by the Administrative Committee, or contained elsewhere in the Plan, and subject
to such operating rules and procedures as may be imposed from time to time by
the Administrative Committee, each Participant may communicate directions
regarding the deemed investment of his Account balance among the designated
Funds.  Investment directions shall designate the percentage (in any whole
percent multiples) of each portion of the Participant’s Account balance that is
requested to be deemed to be invested in such Funds and shall be subject to the
following rules:

(a)Any initial or subsequent deemed investment direction must be in writing, and
shall be effective as soon as administratively practicable after such filing.

(b)Each Participant may make no more than the number of deemed investment
directions during a specified period, such as a calendar quarter, as determined
by the Administrative Committee, from time to time, and applied to all
Participants under the Plan.

(c)All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the Participant’s then effective deemed investment
direction, and, as of the effective date of any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment Funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely until changed
by the Participant.

(d)If the Administrative Committee (or its delegate) receives an initial or
revised deemed investment direction that it deems to be incomplete, unclear, or
improper, the Participant’s investment direction then in effect shall remain in
effect.

(e)Each Participant, as a condition to his participation hereunder, agrees to
indemnify and hold harmless the Board, Board Committee, Administrative Committee
and the Employer, and their delegates, agents and representatives, from any
losses or damages of any kind relating to, or arising from, the deemed
investment of the Participant’s Account balance hereunder.





19

--------------------------------------------------------------------------------

 

No commitments or assurances are provided by any person or entity that any
investment results will be favorable and, as with most investments, there is a
risk of loss.

5.4.Participants’ Rights Under the Trust.  The assets of the Trust shall be held
for the benefit of the Participants in accordance with the terms of the Plan and
the Trust Agreement.  In accordance with applicable provisions of the Trust
Agreement, the assets of the Trust shall remain subject to the claims of the
general creditors of the Employer, and the rights of the Participants to the
amounts in the Trust shall be limited as provided in the Plan and Trust
Agreement in the event that the Employer becomes Insolvent.

 

5.5.Determination of Account.  The total amount credited to a Participant
Account shall consist of (a) the aggregate amount of Elective Deferral
Contributions made pursuant to Article Four, plus (or minus) (b) the aggregate
amount of any Investment Experience credited or charged to such Participant
Account pursuant to Article Five, minus (c) the aggregate amount of any
distributions or withdrawals made from such Participant Account pursuant to
Article Six.

 

The total amount credited to an Employer Account shall consist of (a) the
aggregate amount of Elective Employer Contributions made pursuant to
Article Four, plus (or minus) (b) the aggregate amount of any Investment
Experience credited or charged to such Participant Account pursuant to
Article Five, minus (c) the aggregate amount of any distributions or withdrawals
made from such Participant Account pursuant to Article Six.

ARTICLE Six

DISTRIBUTIONS

6.1.Amount of Deferred Compensation Subject to Distribution.  As of the
Participant’s Determination Date, the vested amount credited to his Account
shall become distributable in accordance with Sections 6.2 and 6.3.  All
distributions hereunder will be made in cash.

 

6.2.Forms of Distribution.  Except as provided in Section 6.2(a), upon the
occurrence of the Participant’s Determination Date, the Participant’s Account
balance shall become distributable in the lump sum or installments form of
payment that was previously elected by the Participant under Section 4.8.  A
Participant cannot elect to retain the distributable portion of his Account
balance in the Plan following his Determination Date, except for any unpaid
installments during the remaining installment period subject to a Change of
Control pursuant to Subsection 6.2(a)(3) below.

 

(a)Automatic Lump Sum Distributions.

(1)Small Benefit Lump Sum. If the distributable portion of the Account balance
is less than $50,000 on the Determination Date, it shall automatically be paid
in a lump sum distribution without regard to any installment option that may
have been previously elected by the Participant.

 





20

--------------------------------------------------------------------------------

 

(2)No Distribution Election. If there is no form of distribution election for
the Participant pursuant to Section 4.8, the form of distribution upon a
Determination Date shall automatically be a lump sum payment.

 

(3)Change of Control. With respect to any Determination Date resulting from a
Separation from Service within the 18-month period next following a Change of
Control, all distributions to all Participants under the Plan shall
automatically be paid in a lump sum payment, and no future installment payments
will be made and no prior installment election shall be recognized or honored
under the Plan for any Participant.

 

The remaining Account balance of a Participant who incurred a Separation from
Service at any time prior to a Change of Control that is considered to be a
“change in control event” for purposes of Code Section 409A shall be paid to
such Participant in a lump sum within sixty (60) days from the date of such
change in control event or, in the case of a Specified Employee, at such later
date as required under Section 6.3.

 

(4)Form of Death Distribution.  If the Determination Date results from the death
of the Participant, or if he dies before receiving all elected installment
payments, his Beneficiary shall automatically be entitled to receive a lump sum
distribution of the Participant’s remaining Account balance within sixty (60)
days following the date of the Participant’s death and no prior installment
election shall be recognized under the terms of the Plan.

 

(b)Distributions not Suspended upon Rehire. In the event that a Participant is
receiving installment distributions of his Account balance following a
Separation from Service and is subsequently rehired by the Company or an
Affiliated Entity, the Participant shall continue to receive such installment
distributions on the same schedule. 

6.3.Timing of Distributions. 

 

(a)Lump Sum Distribution.  Lump sum distributions shall be made within sixty
(60) days following the Determination Date.  Notwithstanding the previous
sentence, but only to the extent applicable under Code Section 409A, any
distribution payable to a Specified Employee due to his Separation from Service
(for any reason except due to his death) shall be paid within thirty (30) days
from the date that is six (6) months after the date of his Separation from
Service. 

(b)Installment Payments.  Annual installment payments shall commence within
sixty (60) days following the Determination Date.  Thereafter, each remaining
installment payment shall be made within thirty (30) days of each anniversary of
the first installment date.  Notwithstanding the previous sentence, any
distribution payable to a Specified Employee due to his Separation from Service
(for any reason except due to his death) shall be paid within thirty (30) days
from the date which is six (6) months after the date of his Separation from
Service. 





21

--------------------------------------------------------------------------------

 

In the event that annual installments are made under the Plan from the
Participant’s Account or any subaccount, this paragraph shall determine the
amount of each installment amount.  The initial installment will be based on the
amount credited to the Participant’s vested Account as of the last day of the
calendar month coincident with or next preceding that date of
payment.  Thereafter, the remaining installment payments shall be made as of the
annual anniversary of the first installment date and will be based on the
Participant’s remaining vested Account balance as of the anniversary of the
valuation date coincident with or next preceding the date of such installment
payment.  Installment payments shall be computed by determining the
Participant’s remaining vested Account balance as of the relevant anniversary
and multiplying the Participant’s remaining vested Account balance as of the
relevant anniversary by a fraction, the numerator of which is one and the
denominator of which is the remaining number of years of the term for which
payments have not been made.  The right to a series of installment payments
shall be treated as a right to a series of separate payments under Code Section
409A.

(c)Changes in Time and Form of Distribution.  If a Participant has not commenced
receiving payments under this Section 6.3 for the portion of his Account balance
that is attributable to a particular Plan Year, the Participant may petition the
Administrative Committee in writing to request that the form of distribution be
changed from a lump sum distribution to an installment payment option; provided,
however, any such election to change the form of payment:

(1)will not be effective until at least twelve (12) months after the date on
which the election is made; and

(2)in the case of an election related to a payment other than a payment made due
to the Participant’s death, Total and Permanent Disability, or Financial
Emergency, the first payment with respect to which such election is made is
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made.

Any change in the time or form of distribution shall be administered in
accordance with the terms of the Plan and Code Section 409A.

6.4.Fixed Determination Date and Investment Experience. 

 

(a)Fixed Determination Date.  A Fixed Determination may be selected by the
Participant for each Plan Year, on an individual Plan Year by Plan Year basis,
with respect to all contributions, and Investment Experience thereon, that is
posted to his Account for that Plan Year.  At the time a Participant submits his
deferral election for a given Plan Year, he shall also elect (on an Advance
Distribution Election form) his Fixed Determination Date, or elect to have no
Fixed Determination Date apply with respect to the portion of his Account
balance that is attributable to the particular Plan Year.  If a Participant does
not make a timely election in accordance with this Section 6.4 for a Plan Year,
he shall be deemed to have elected to have no Fixed Determination Date apply
with



22

--------------------------------------------------------------------------------

 

respect to the portion of his Account balance that is attributable to the
particular Plan Year. 

(b)Investment Experience Pending Distribution.  Investment Experience shall
continue to be credited to undistributed amounts credited to the Participant’s
Account.  Pending receipt of a complete distribution of his Account balance, the
Participant (or Beneficiary in the event of his death) shall remain subject to
Section 7.4 and other applicable provisions of the Plan.

6.5.Withdrawal due to Financial Emergency.  A Participant who believes he has
suffered a Financial Emergency may in writing request a distribution of the
portion of his Account balance needed to satisfy the emergency need.  The
Administrative Committee will review the Participant’s request to determine
whether, in its discretion, a Financial Emergency has occurred and, if so, the
amount reasonably needed to satisfy the emergency need, and each such
determination shall be made in accordance with the requirements of Code Section
409A.

 

If the Administrative Committee, in its discretion, determines that a
Participant has suffered a Financial Emergency, the Administrative Committee may
direct payment to the Participant of only that portion, if any, of his Account
balance that is necessary to satisfy the emergency need.

Only one withdrawal for a Financial Emergency may be made by a Participant in
any twelve (12) month period.  A Participant requesting a withdrawal for
Financial Emergency must (a) petition the Administrative Committee in writing
and (b) provide such information as the Administrative Committee, in its
discretion, may request to support the withdrawal request.  The Administrative
Committee, in its discretion, shall determine whether a Financial Emergency
under the Plan has occurred and the minimum amount needed to satisfy the
emergency need, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent that liquidation of such assets would not itself cause severe financial
hardship).

If the withdrawal is approved, the Administrative Committee shall authorize a
distribution to the Participant in the amount reasonably necessary to satisfy
the Financial Emergency.  The Administrative Committee may deny, in its
discretion, any withdrawal request made by a Participant for a Financial
Emergency and shall provide a written notice of its decision to the Participant.

6.6.Trust and Payor of Deferred Compensation.  Benefits payable under the Plan
with respect to a Participant’s Account shall be the obligation of, and payable
by, the Company; provided, however, the Company may, in its discretion, obtain
reimbursement for any amount that it pays on behalf of a Participant from any
adopting Employer that is the employer of the particular Participant.

In order to meet its contingent obligations under the Plan, the Employer shall
not set aside any assets or otherwise create any type of fund in which any
Participant (or any person claiming under such Participant) has an interest
other than that of an unsecured general creditor



23

--------------------------------------------------------------------------------

 

of the Employer or which would provide any Participant, or any person claiming
under such Participant, with a legally enforceable right to priority over any
general creditor of the Employer in the event that the Employer becomes
Insolvent.

The Employer intends for the Plan to recognize the value to the Employer of the
past and present services of Participants and to encourage and assure their
continued service with the Employer by making more adequate provision for their
future retirement security.  The Plan constitutes an unfunded, unsecured plan of
deferred compensation for a select group of management or highly compensated
employees of the Employer.  Plan benefits herein provided are to be paid out of
the Company’s general assets.  Nevertheless, subject to the terms of the Plan
and the Trust Agreement, if applicable, the Company may transfer money or other
property to the Trustee and the Trustee shall pay Plan benefits to Participants
and their beneficiaries out of the Trust Fund. 

The Company may enter into the Trust Agreement in its discretion.  In such
event, the Company shall remain the owner of all assets in the Trust and the
assets shall be subject to the claims of the Employer’s creditors if the
Employer ever becomes Insolvent.  If the Employer becomes Insolvent, the Trustee
shall suspend payments to the Participants and hold the assets for the benefit
of the Employer’s general creditors.  If the Trustee receives a written
allegation that the Employer is Insolvent, the Trustee shall suspend payments to
the Participants and hold the Trust Fund for the benefit of the Employer’s
general creditors, and shall determine within the period specified in the Trust
Agreement whether the Employer is Insolvent.  If the Trustee determines that the
Employer is not Insolvent, the Trustee shall resume payments to the
Participants.  No Participant or Beneficiary shall have any preferred claim to,
or any beneficial ownership interest in, any assets of the Trust Fund.

During any period in which a Trust is in existence, benefits payable under the
Plan shall be payable by the Trustee in accordance with the terms, provisions,
conditions and limitations of the Plan and Trust Agreement.  To the extent that
any distribution described in the immediately preceding sentence does not fully
satisfy the obligation for any benefit due under the Plan, the Employer shall
remain fully liable and obligated for full payment of any unpaid benefit due and
payable under the Plan.

6.7.Reimbursement of Participant.  The Company agrees to pay, to the extent
permitted by law, all reasonable legal fees and other direct expenses which the
Participant (or any Beneficiary thereof) may reasonably incur as a result of any
bona fide contest by the Employer, Participant, Beneficiary or others concerning
the validity or enforceability of, or liability under, any provision of this
Plan or any guarantee of performance thereof (including, without limitation, as
a result of any contest by the Participant concerning the amount of any payment
due under the Plan), plus in each case, interest on any delayed payment at an
interest rate equal to the prime rate (as specified in the Wall Street Journal
at such time) plus an additional two percent (2%), or such other designated
interest rate as mutually agreed by the parties, but only if, and to the extent,
that the Company is found under a final decree of a court of competent
jurisdiction to have engaged in a breach of the terms of the Plan or in
negligent or fraudulent conduct with respect to failing to make any payment when
it is due under the terms of the Plan.  This Section 6.7 shall not be construed
to limit or foreclose any court or arbitrator from imposing any other awards or
remedies on behalf of any party to the dispute.    This Section 6.7 



24

--------------------------------------------------------------------------------

 

shall not be construed to limit or foreclose any court or arbitrator from
imposing any other awards or remedies.  To the extent that legal fees and other
expenses paid by the Company pursuant to this Section 6.7 are subject to Code
Section 409A, then, for purposes of Code Section 409A: (1) amounts paid pursuant
to this Section 6.7 during the Participant’s taxable year will not affect the
amount that the Company is obligated to pay pursuant to this Section 6.7 during
any other taxable year; (2) reimbursement pursuant to this Section 6.7 shall
only be made for legal fees and expenses incurred during the Participant’s
lifetime or within ten years thereafter; (3) reimbursement pursuant to this
Section 6.7 must be made paid, if at all, before the end of the calendar year
following the calendar year in which the related fee or expense was incurred;
and (4) benefits provided under this Section 6.7 may not be liquidated or
exchanged for another benefit.

 

6.8.Facility of Payments.  If the Administrative Committee determines that any
person entitled to payment under the Plan is physically or mentally incompetent
to receive or properly receipt for such payments, the Company shall make such
payment or, if applicable, the Administrative Committee shall direct the Trustee
to make the payment, to the legal guardian or other personal representative of
such person for the use and benefit of such person.  If the Administrative
Committee for any reason is unable to determine with reasonable certainty the
proper person to pay pursuant to the immediately preceding sentence, the Company
shall pay or, if applicable, the Administrative Committee shall direct the
Trustee to pay, any amount due hereunder into a court of competent jurisdiction
in an interpleader proceeding for purposes of being directed by such court as to
the proper disposition of such amount.  Any such payment so made by the Company
or the Trustee, to the extent of the amount thereof, shall be a full and
complete discharge of any liability or obligation under the Plan.

 

6.9.Beneficiary Designations.  Each Employee, upon becoming a Participant, shall
file with the Administrative Committee (or its delegate) a designation of one or
more Beneficiaries to whom benefits otherwise payable to the Participant shall
be made in the event of his death prior to the complete distribution of his
Account balance.  A Beneficiary designation shall be on the form prescribed by
the Administrative Committee and shall be effective when received and accepted
by the Administrative Committee.  A Participant may, from time to time, revoke
or change his Beneficiary designation by filing a new designation form with the
Administrative Committee.  The last valid designation that was received and
accepted by the Administrative Committee prior to the Participant’s death shall
be controlling; provided, however, that no Beneficiary designation, or change or
revocation thereof, shall be effective unless received prior to the
Participant’s death, and shall not be effective as of a date prior to its
receipt and acceptance by the Administrative Committee.

 

Notwithstanding any contrary provision of this Section 6.9, no Beneficiary
designation made by a married Participant, other than one under which the
surviving lawful spouse of such Participant is designated as the sole 100%
primary Beneficiary, shall be valid and effective without the prior written
consent of such spouse to the designation of another primary Beneficiary on a
form provided by the Administrative Committee for such purpose.  However, in the
event of Participant’s divorce, any designation of his former spouse as his
primary Beneficiary shall be automatically revoked hereunder, without the
necessity of any further



25

--------------------------------------------------------------------------------

 

action, unless and until the Participant affirmatively re-designates his former
spouse as his primary Beneficiary hereunder.

If no valid and effective Beneficiary designation exists at the time of the
Participant’s death, or if no Designated Beneficiary survives the Participant,
or if such designation conflicts with applicable law, the payment of the
Participant’s Account balance shall be made to the Participant’s surviving
lawful spouse, if any.  If there is no surviving spouse, then payment of the
Account balance shall be made to the executor or administrator of the
Participant’s estate, or if there is no administration on Participant’s estate,
in accordance with the laws of descent and distribution as determined by the
Company.  If the Administrative Committee is in doubt as to the right of any
person to receive such amount, it may direct that the amount be paid into any
court of competent jurisdiction in an interpleader action, and such payment
shall be a full and complete discharge of any liability or obligation under the
Plan or Trust Agreement to the full extent of such payment.

6.10.Withholding of Taxes.  The Employer or, if appropriate, the Trustee, shall
withhold from the amount of benefits payable under the Plan all federal, state
and local taxes required to be withheld under any applicable law or governmental
regulation or ruling.

 

For each payroll period in which an Elective Deferral Contribution is being
withheld, the Employer shall ratably withhold from that portion of the Active
Participant’s Compensation or Bonus that is not being deferred, the Active
Participant’s share of FICA, FUTA other applicable employment taxes that are
required to be withheld with respect to such Elective Deferral Contributions.

With respect to Elective Employer Contributions pursuant to Section 4.5, the
Employer shall withhold the Active Participant’s required share of FICA, FUTA or
and other applicable employment taxes from the Active Participant’s Compensation
or Bonus that is not being deferred.  Such taxes shall be withheld at the same
time that the Elective Employer Contributions are credited to the Deferred
Compensation Ledger.

To the extent required under payroll tax law or regulation, the deferred amount
of any Compensation or Bonus elected hereunder may be reduced by the
Administrative Committee in order to provide taxable, non-deferred wages
sufficient to cover any required tax or other withholding obligation.

ARTICLE Seven

RIGHTS OF PARTICIPANTS

7.1.Annual Statement to Participants.  As soon as practicable after the  end of
each Plan Year, or at such other time as the Administrative Committee determines
to be appropriate, the Administrative Committee shall cause to be prepared and
delivered to each Participant a written statement showing the following
information and such other information that the Administrative Committee decides
is appropriate:

(a)the beginning balances in the Participant’s Account, and any subaccounts,
under the Deferred Compensation Ledger as of the first day of the Plan Year;



26

--------------------------------------------------------------------------------

 

(b)the amount of any Compensation and Bonus deferred for the Plan Year and
credited to the Participant’s Participant Account for the Plan Year;

(c)the amount of any Elective Employer Contributions for the Plan Year that were
credited to the Participant’s Employer Account for the Plan Year;

(d)the adjustments to the Participant’s Account and any subaccounts to reflect
the crediting of Investment Experience and any distributions or withdrawals made
during the Plan Year; and

(e)the ending balances in the Participant’s Account, and any subaccounts,  as of
the last day of the Plan Year.

7.2.Limitation of Rights.  Nothing in this Plan shall be construed to:

 

(a)give any individual who is employed by an Employer any right to be a
Participant unless and until such person is selected by the Board;

(b)give any Participant or Beneficiary any interests or rights, other than as an
unsecured general creditor of the Employer with respect to the Compensation,
Bonuses, Elective Employer Contributions and Investment Experience credited to
his Account until such amounts are actually distributed to him;

(c)limit in any way the right of the Employer to terminate a Participant’s
Employment with the Employer;

(d)give a Participant or any other person any interest in any fund or in any
specific asset of the Employer;

(e)be evidence of any agreement or understanding, express or implied, that the
Employer will employ a Participant in any particular position, at any particular
rate of remuneration, or for any particular time period; or

(f)create a fiduciary relationship between the Participant and the Employer,
Board or Administrative Committee.

7.3.Nonalienation of Benefits.  No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void and without effect.  No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits.  If any
Participant or Beneficiary hereunder shall become bankrupt or attempt to
anticipate, alienate, assign, sell, pledge, encumber, or charge any right or
benefit hereunder, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration, or any other form of
process or involuntary lien or seizure, then such right or benefit shall be held
by the Company for the sole benefit of the Participant or Beneficiary, his
spouse, children, or other dependents, or any of them, in such manner as the
Administrative Committee shall deem proper, free and clear of the claims of any
party.





27

--------------------------------------------------------------------------------

 

 

The withholding of taxes from benefit payments hereunder; the recovery under the
Plan of overpayments of benefits previously made to a Participant; the transfer
of benefit rights from the Plan to another plan; the direct deposit of benefit
payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation); or an in-service
distribution under Section 6.5, shall not be construed as an assignment or
alienation for purposes of the first paragraph of this Section.

The first paragraph of this Section shall not preclude (a) the Participant from
designating a Beneficiary to receive any benefit payable hereunder upon his
death, or (b) the executors, administrators, or other legal representatives of
the Participant or his estate from assigning any rights hereunder to the person
or persons entitled thereto.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Company or Trustee may bring an
action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the
Plan.  During the pendency of said action, any benefits that become payable
shall be held as credits to the Participant’s Account or, if the Company
prefers, paid into the court as they become payable, to be distributed by the
court to the recipient as the court deems proper at the close of said action.

7.4.Claims Procedures. 

 

(a)Filing a Claim.  A Participant or his authorized representative may file a
claim for benefits under the Plan (hereafter, referred to as a “Claimant”).  Any
claim must be in writing and submitted to the Board Committee at such address as
may be specified from time to time.  Claimants will be notified in writing of
approved claims, which will be processed as claimed.  A claim is considered
approved only if its approval is communicated in writing to the Claimant.

(b)Denial of Claim.  In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the Claimant within 90 days of the date on which the claim is
received by the Board Committee.  If special circumstances (such as for a
hearing) require a longer period, the Claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.

(c)Reasons for Denial.  A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

(1)the specific reason or reasons for the denial;

(2)specific reference to pertinent Plan provisions on which the denial is based;



28

--------------------------------------------------------------------------------

 

(3)a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.

(d)Review of Denial.  Upon denial of a claim, in whole or in part, the Claimant
or his duly authorized representative will have the right to submit a written
request to the Board Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Board Committee within 60 days of the
receipt by the Claimant of written notice of the denial of the claim.  A
Claimant or the Claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits and may submit
issues and comments in writing.  The review will take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the Claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the Claimant precluded from
reasserting it.  If the Claimant does file a request for review, his request
must include a description of the issues and evidence he deems
relevant.  Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

(e)Decision Upon Review.  The Board Committee will provide a prompt written
decision on review to the Claimant.  If the claim is denied on review, the
decision shall set forth:

(1)the specific reason or reasons for the adverse determination;

(2)specific reference to pertinent Plan provisions on which the adverse
determination is based;

(3)a statement that the Claimant is entitled to receive, upon  request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and

(4)a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures, as
well as a statement of the Claimant’s right to bring an action under ERISA
Section 502(a).





29

--------------------------------------------------------------------------------

 

A decision will be rendered no more than 60 days after the Board Committee’s
receipt of the request for review, except that such period may be extended for
an additional 60 days if the Board Committee determines that special
circumstances (such as for a hearing) require such extension.  If an extension
of time is required, written notice of the extension will be furnished to the
Claimant before the end of the initial 60-day period.

To the extent of its responsibility to review the denial of benefit claims, the
Board Committee will have full authority to interpret and apply in its
discretion the provisions of the Plan.  The decision of the Board Committee will
be final and binding upon any and all Claimants, including, but not limited to,
the Participant and any other individual making a claim through him.

(f)Other Procedures.  Notwithstanding the foregoing, the Board Committee may, in
its discretion, adopt different procedures for different claims without being
bound by past actions.  Any procedures adopted, however, shall be designed to
afford a Claimant a full and fair review of his claim and shall comply with
applicable regulations under ERISA.

(g)Finality of Determinations; Exhaustion of Remedies.  To the extent permitted
by law, decisions reached under the claims procedures set forth in this
Section 7.4 shall be final and binding on all parties.  No legal action for
benefits under the Plan shall be brought unless and until the Claimant has
exhausted his remedies under this Section.  In any such legal action, the
Claimant may only present evidence and theories which the Claimant presented
during the claims procedure.  Any claims which the Claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived.  Judicial review of a Claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the Claimant presented during the
claims procedure.  Any suit or legal action initiated by a Claimant under the
Plan must be brought by the Claimant no later than two (2) years following a
final decision on the claim for benefits by the Board Committee.  The two-year
limitation on suits for benefits will apply in any forum where a Claimant
initiates such suit or legal action.

(h)Effect of Board Committee Action.  The Plan shall be interpreted by the Board
Committee in accordance with the terms of the Plan and their intended
meanings.  However, the Board Committee shall have the discretion to make any
findings of fact needed in the administration of the Plan, and shall have the
discretion to interpret or construe ambiguous, unclear or implied (but omitted)
terms in any fashion that it deems to be appropriate in its sole judgment.  The
validity of any such finding of fact, interpretation, construction or decision
shall not be given de novo review if challenged in court, by arbitration or in
any other forum, and shall be upheld unless clearly arbitrary or capricious.  To
the extent the Board Committee has been granted discretionary authority under
the Plan, the Board Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter.  If, due to
errors in drafting, any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Board



30

--------------------------------------------------------------------------------

 

Committee, in its sole and exclusive judgment, the provision shall be considered
ambiguous and shall be interpreted by the Board Committee in a fashion
consistent with its intent, as determined by the Board Committee in its sole
discretion.  The Board Committee may amend the Plan retroactively to cure any
such ambiguity.  This Section 7.4(h) may not be invoked by any person to require
the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Board Committee.  All actions taken and all determinations
made in good faith by the Board Committee shall be final and binding upon all
persons claiming any interest in or under the Plan.

ARTICLE Eight

MISCELLANEOUS

8.1.Amendment or Termination of the Plan.  The Board or the Board Committee may,
in its absolute discretion, from time to time, amend, suspend or terminate, in
whole or in part, and if terminated, reinstate, any or all of the provisions of
the Plan, except that no amendment, suspension or termination may apply so as to
decrease the payment to any Participant (or Beneficiary) of any vested benefit
under the Plan that was accrued prior to the effective date of such amendment,
suspension or termination without the Participant’s advance consent.

 

In the event of the termination of the Plan, all Account balances shall become
fully vested without regard to any vesting schedule.  Moreover, upon termination
of the Plan, distribution of benefits shall be made to Participants and
Beneficiaries in the manner and at the time described in the Plan, unless one of
the following termination events occurs, in which case, all such amounts shall
be distributed in a lump sum upon termination, or upon the earliest date
allowable under Code Section 409A: 

(a)the Company’s termination and liquidation of the Plan within 12 months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A);  

(b)the Company’s termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the 30 days preceding or 12 months following
a change in control event (within the meaning of Code Section 409A), provided
that all agreements, methods, programs, and other arrangements sponsored by the
Company that are aggregated under Code Section 409A are terminated and
liquidated with respect to each Participant that experiences the change in
control event; or

(c)the Company’s termination and liquidation of the Plan, provided that (1) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company, (2) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated under Code Section 409A if the same Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements sponsored by the Company that are terminated and liquidated,
(3) no payments in liquidation of the Plan are made within 12 months of the date
the Company takes all



31

--------------------------------------------------------------------------------

 

necessary action to irrevocably terminate and liquidate the Plan other than
payments that would have been payable absent the termination and liquidation,
and (4) the Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Code Section 409A if the same Participant
participated in both plans, at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan.

Notwithstanding the preceding paragraphs of this Section 8.1, the Plan may be
amended at any time prior to a Change of Control if required to ensure that
(1) the Plan is characterized as a “top-hat plan” of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA Sections 201(2), 301(a)(3), and 401(a)(1), or to conform
the Plan to the requirements of ERISA, for “top-hat plans” or “supplemental
executive retirement plans” or (2) the requirements of the Code for nonqualified
deferred compensation plans, including Code Section 409A.  No such amendment for
this exclusive purpose shall be considered prejudicial to the interest of a
Participant or a Beneficiary hereunder.

In the event of termination of the Plan, there shall be no Active Participants,
and the Account balance of any Participant shall not be distributable except
pursuant to the distribution events in Article Six.  In accordance with Code
Section 409A, termination of the Plan shall not, by itself, create a
distribution event.

8.2.Powers of the Employer.  The existence of outstanding and unpaid benefits
under the Plan shall not affect in any way the right or power of the Employer to
make or authorize any adjustments, recapitalization, reorganization or other
changes in the Employer’s capital structure or in its business, or any merger or
consolidation of the Employer, or any issue of bonds, debentures, common or
preferred stock, or the dissolution or liquidation of the Employer, or any sale
or transfer of all or any part of their assets or business, or any other act or
corporate proceeding, whether of a similar character or otherwise.

 

8.3.Successors.  The Plan shall be binding upon and inure to the benefit of the
Company and its successors, as well as upon any person or entity acquiring,
whether by merger, consolidation, purchase of assets, dissolution or otherwise,
all or substantially all of the stock or other equity interests, business and/or
assets of the Company (or its successor) regardless of whether the Company (or
its successor) is the surviving or resulting entity.  Should any successor to
the Company assume and continue the Plan, and Trust if applicable, incident to a
transaction described in this Section 8.3, the affected Participants’ Account
balances shall not be distributable at that time except, as applicable, pursuant
to the distribution events in Article Six.

 

Should any Employer (or any successor thereto), other than the Company, elect to
dissolve, enter into a sale of its assets, or enter into any reorganization
incident to which it is not the surviving entity, unless the surviving or
successor entity shall formally agree to assume and continue the Plan, and Trust
if applicable, the Plan shall terminate with respect to such Employer (or any
successor thereto) on the closing date of such transaction.  In such event,
there shall be no Active Participants of that Employer, and the Account balance
of each affected Participant shall not be distributable at that time except, as
applicable, pursuant to the distribution events in Article Six. 





32

--------------------------------------------------------------------------------

 

8.4.Affiliated Entity.  Each Affiliated Entity shall automatically adopt the
Plan.  Each Affiliated Entity shall not be responsible for the administration of
the Plan, and its Employees who are eligible to participate shall be selected as
provided herein.

 

8.5.Compliance with Code Section 409A.  To the extent that Code Section 409A is
applicable to the Plan, the Plan is intended to comply with Code Section 409A
and any ambiguous provision will be construed in a manner that is compliant
with, or exempt from, the application of Code Section 409A in order to preclude
taxation under Code Section 409A.  The Plan is thus intended to be drafted,
administered, interpreted and construed in a manner such that no benefit under
the Plan becomes subject to (a) the gross income inclusion set forth in Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth in Code
Section 409A(a)(1)(B) (collectively, “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties.  The Participants, by
participation in the Plan, consent to any amendment of the Plan that the Company
may reasonably make in furtherance of such intention, and the Company shall
provide, or make available to, the Participants a copy of any such
amendment.  Further, to the extent that any terms of the Plan are ambiguous,
such terms shall be interpreted as necessary to comply with Code Section 409A,
or an exemption under Code Section 409A, to the full extent permitted. 

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to the Section 409A Penalties
because the timing of such payment is not delayed as provided in Code Section
409A for a Specified Employee, then if the Participant is a Specified Employee,
any such payment that the Participant would otherwise be entitled to receive
during the first six months following his Separation from Service shall be
accumulated and paid, within thirty (30) days after the date that is six months
following the Participant’s Separation from Service date, or such earlier date
upon which such amount can be paid under Code Section 409A without being subject
to the Section 409A Penalties, such as, for example, upon the Participant’s
death.

8.6.Funding and Liability of Employer.  The Plan shall be “unfunded” for
purposes of ERISA and the Code.  No provision of the Plan shall require the
Employer, for the purpose of satisfying any obligations under the Plan, to
purchase assets or to place any assets in a trust or other entity to which
contributions are made, or otherwise to segregate any assets. In addition, the
Employer shall not be required to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for purposes of the Plan. Any liability or
obligation of the Employer to any Participant shall be based solely upon any
obligations created by the Plan, and no such liability or obligation of the
Employer shall be deemed to be secured by any pledge or other encumbrance on any
property of the Employer.

 

Any cash or other property that may be set aside by the Employer to meet its
obligations under the Plan shall remain the exclusive property of the Employer
subject to the claims of the general unsecured creditors of the Employers. The
rights of any Participant, or any Person claiming under a Participant, to any
payment or other benefit under the Plan shall not rise above or exceed those of
an unsecured general creditor of any Employer.  No Employer shall be



33

--------------------------------------------------------------------------------

 

required to give any security or bond for the performance of any obligation that
may be created by the Plan.

8.7.No Effect on Employment Relationship.  Participation in the Plan shall not
confer upon any Employee any right to continue in the employ of the Employer,
nor interfere in any way with the rights of (a) the Employer to terminate the
Employment of any Employee at any time or (b) the Employee to terminate his own
Employment at any time.  Such rights shall exist to the same extent as if the
Plan had not been adopted.  No Participant shall have any rights as a partner or
an equity owner of any Employer as the result of being a Participant under the
Plan.  In addition, no equity interests shall be issued pursuant to the Plan. 

 

8.8.Notice.  Each notice or other communication required or permitted under the
Plan (“Notice”) shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), prepaid telecopy or facsimile, or prepaid certified United States
mail (with return receipt requested), addressed (in any case) to the other party
at the current address for that party, or at such other address as the recipient
has designated by Notice to the other party.

 

Each Notice so transmitted, delivered, or sent (a) in person, by in-hand
delivery, by courier, by messenger service, or by certified United States mail,
shall be deemed given, received, and effective on the date delivered to or
refused by the intended recipient (with the return receipt, or the equivalent
record of the courier or messenger, being deemed conclusive evidence of delivery
or refusal), or (b) by telecopy or facsimile shall be deemed given, received,
and effective on the date of actual receipt (with the confirmation of
transmission being deemed conclusive evidence of receipt, except where the
intended recipient has promptly provided Notice to the other party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a business day, or if the delivery or transmission is after
4:00 p.m. (local time) on a business day at the receiving location, the Notice
shall be deemed given, received, and effective on the next business day.

8.9.No Guarantee of Tax Consequences.  The Employer and the Committee do not
make any commitment or guarantee that any federal, state, local or international
tax treatment will apply or be available to any Participant or any other Person
with any right to benefits hereunder.

 

8.10.Successors.  All obligations of the Company under the Plan shall be binding
on any successor in interest to the Company, whether the existence of such
successor is the result of Change in Control or a direct or indirect purchase,
merger, consolidation, or otherwise.  In addition to any obligations imposed by
law upon any successor to the Company, the Company shall require its successor
to expressly assume and agree to perform the Company's obligations under the
Plan to the same extent, and in the same manner, as the Company would be
required to perform if no such succession had occurred.  The Plan shall be
binding upon, and inure to the benefit of, any successor to the Company.

 

8.11.Waiver.  No term or condition of the Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of the Plan, except by written instrument of the party charged with such waiver
or estoppel.  No such written waiver



34

--------------------------------------------------------------------------------

 

shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.  Any waiver by any party of a
breach of any provision of the Plan by another party shall not operate or be
construed as a waiver by such party of any subsequent breach thereof.

 

8.12.Severability.  In the event that any term or provision of the Plan shall be
held illegal, invalid or unenforceable for any reason by a final action, such
term or provision shall be severed or modified to the extent deemed necessary or
appropriate so that it is not inconsistent with applicable law as determined by
the Committee in its discretion; provided, however, such severance or
modification shall not affect the remaining terms and provisions of the Plan
which shall remain fully effective.

 

8.13.Interpretive Matters.  In the interpretation of the Plan, except where the
context reasonably otherwise requires:

(a)“including” or “include” does not denote or imply any limitation;

(b)“or” has the inclusive meaning “and/or”;

(c)the singular includes the plural, and vice versa, and each gender includes
each of the others;

(d)captions or headings are only for reference and are not to be considered in
interpreting the Plan;

(e)“Section” refers to a Section of the Plan, unless otherwise stated in the
Plan; and

(f)a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.

8.14.Governing Law; Jurisdiction.  All matters or issues relating to the
interpretation, construction, validity, and enforcement of the Plan shall be
governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than the State of Texas. 

 

The Company and the Participants, or any other party to a Dispute arising under
or otherwise affecting the Plan, (a) hereby irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Southern District of
Texas or the state courts of competent jurisdiction for the State of Texas, each
of which is located in the City of Houston, Harris County, Texas, for the
purpose of hearing or litigating any and all disputes, claims, controversies or
disagreements (each a “Legal Action”) between such parties relating to or
arising, in whole or in part, under or in connection with, the Plan, (b) hereby
waives and agrees not to invoke, by way of motion, as a defense or otherwise, in
any such Legal Action, any claim that such party is not subject personally to
the jurisdiction of the above-named courts, that such party’s property is exempt
or immune from attachment or execution, that any such Legal Action brought in
one of the above-named courts should be dismissed on grounds of forum non



35

--------------------------------------------------------------------------------

 

conveniens or inconvenient forum, or should be transferred or removed to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that the Plan may not be enforced in or by such court,
and will not assert that venue should properly lie in any other location, and
(c) hereby agrees not to commence any such Legal Action other than before the
above-named courts.  Notwithstanding the previous sentence, a party may commence
any Legal Action in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.  Nothing in this Plan shall prevent any party to a Legal Action from
applying to a court that would otherwise have jurisdiction for provisional or
interim measures, including but not limited to any claim for preliminary
injunctive relief.

8.15.Waiver of Jury Trial.  THE COMPANY AND EACH PARTICIPANT WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY DISPUTE OR PROCEEDING ARISING OUT OF OR RELATING TO THE
PLAN, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  THE COMPANY AND EACH PARTICIPANT AGREES THAT
EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
TO IRREVOCABLY WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN
THEM RELATING TO THE PLAN SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION HEREUNDER BY A JUDGE SITTING WITHOUT A JURY.

 

[Signature page follows.]





36

--------------------------------------------------------------------------------

 

Picture 1 [c403-20131220ex1017cb5aeg1.jpg]



37

--------------------------------------------------------------------------------